dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed January 25, 2021.
Remarks
3.	Claims 1, 3, 5-9, 13, 16-25, 27, and 29 are currently pending. Independent claim 1 has been amended and claims 4, 10-12, 14, 15, 26, and 28 have been cancelled. In the previous Office action, claims 2, 5, 8, 9, 13, 16-25, 27, and 29 were objected to as being dependent upon a rejected base claim, but were indicated to be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Currently amended claim 1 includes indicated allowable subject matter.
Allowable Subject Matter
4.	Claims 1, 3, 5-9, 13, 16-25, 27, and 29 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of a multicolor 2D-photo-marker including a rectangular matrix of data pixels, framed by a contrasting matrix locator, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 2, 5, 8, 9, 13, 16-25, 27, and 29 of the present claimed invention. Specifically, prior art fails to teach the claimed multicolor 2D-photo-marker comprising a rectangular matrix of data pixels, framed by a contrasting matrix locator . The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 23, 2021